Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-12 and 14-26 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Claim Interpretations
	Even though Applicants have disclosed a single method of assessing circulating tumor cells (CTCs) for metastatic potential/charcateristics in the specification, yet the claims encompass any such method that includes the following generic features:
Removing any subjective non-target cells;
Any method of “sustaining” cells;
Incubating cells/specimen with any fluorescent dye;
Any technique of identifying “metastatic potential” cells or “metastatic characteristic” cells;
Obtaining any “biological data”; and
Applying any “genomic analysis” to the cells which includes conventional relative expression statistical analyses (mean expression, median expression or ROC).
Stated simply, the claims are interpreted broadly because the claim language is very broad and generic.

Incorporation By Reference
To the extent the attempt to incorporate by reference subject matter from a non-patent document is directed to essential subject matter, it is improper.  In 37 C.F.R. § 1.57(d), it states “‘Essential material’ may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.”  Further, "Essential material" is material that is necessary to: (1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); (2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or (3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).”

New Grounds of Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Liao et al., Isolation of label-free and viable circulating tumour cells (CTCs) from blood samples of cancer patients through a two-step process: negative selection-type immunomagnetic beads and spheroid cell culture-based cell isolation, RSC Adv., 2017,7, 29339-29349, in view of Lin et al, Epithelial Cell Adhesion Molecule Regulates Tumor Initiation and Tumorigenesis via Activating Reprogramming Factors and Epithelial-Mesenchymal Transition Gene Expression in Colon Cancer, Journal of Biological Chemistry, Volume 287, Issue 47, 16 November 2012, Pages 39449-39459, in further view of Raimondi et al., Circulating tumor cells isolation: the “post-EpCAM era”, Chin J Cancer Res. 2015 Oct; 27(5): 461–470 and YANG (US 2014/0308669).
This rejection is presented in the interest of compact prosecution to the extent the claims include specifically distinguishing mesenchymal/metastatic CTC from epithelial CTC using the specific biomarkers of claims 4-5 (i.e. epithelial-to-mesenchymal transition (EMT) markers).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply the 2-step CTC isolation step of Liao to distinguish metastatic CTCs as suggested by Liao using familiar markers with a reasonable expectation of success.
As to claims 1-7, 11-20 and 24-26, Liao teaches the elements of these claims as generically disclosed as explained below.
id.); sustaining the multiple target cells including applying “genomic analysis” (pg. 29342, Demonstration of using the two-step cell isolation process for CTC isolation: clinical sample tests); incubating the specimen with a fluorescent dye to label multiple CTCs in the multiple target cells (id.); identifying cells having metastatic potential and cells having metastatic characteristics among the multiple CTCs (pg. 29340, col. 2; pg. 29342, col. 2, pg. 29343); obtaining a biological data from the cells having metastatic potential and the cells having metastatic characteristics respectively wherein the step of obtaining a biological data further comprising cells showing positive for biomarker used to identify the cells with metastatic potential but negative for the biomarkers used to identify a second subset of the non-target cells are the cells having metastatic potential cells showing positive for biomarker used to identify the cells with metastatic characteristics but negative for the biomarkers used to identify a second subset of the non-target cells are the cells having metastatic characteristics determining the biological data for the cells having metastatic potential and the cells having metastatic characteristics (determining CTC numbers and gene/protein marker expressions; pg. 29342); and applying a first bioassay, selected based on the biological data, to the cells having metastatic potential and the cells id.).  This assay is used to determine tumor morphology and monitor a tumor (Abstract and Figs. 1-3).
	Further as to claims 1 and 26, Liao teaches cancer type, stage, etc. subject-specific data (Figs. 1-3 and Table 1).
	As to claims 3-5 and 16-18, Liao teaches using EpCAM, CKs and vimentin as mesenchymal-epithelial markers (pg. 29345, col. 2).
	As to claims 6-7 and 19-20, Liao teaches 3D culturing then performing bioassay (pg. 29342).
	As to claims 13 and 26, Liao teaches cancer type, stage, etc. (Figs. 1-3 and Table 1).
Liao does not explicitly teach conventional relative expression statistical analyses (mean expression, median expression or ROC; claim 1); or distinguishing mesenchymal/metastatic CTC from epithelial CTC using the specific biomarkers of claims 4-5; nor using nucleic acid analysis of claims 8-10 and 21-23.
However, as to conventional relative expression statistical analyses (mean expression, median expression or ROC; claim 1), Lin demonstrates that statistical analyses in gene expression analyses (e.g. qPCR) conventionally uses relative expression levels (e.g. △△CT; pg. 39450, col. 2) with “the means ± S.D., and the p value was analyzed by t test” (Fig. 3 & pg. 39451, col. 1).
As to distinguishing mesenchymal/metastatic CTC from epithelial CTC using the specific biomarkers of claims 4-5, and using nucleic acid analysis of claims 8-10 and 21-23, Liao explicitly states the following: 
Cancer metastasis is a leading cause of cancer-derived death. Circulating tumour cells (CTCs) are cells shed from primary tumours into 
[ . . . ]
Although the positive selection-based CTC isolation schemes have been widely shown to be effective in isolating CTCs with high cell purities (e.g., enrichment factor of CellSearch system and CTC chip are 4.0 × 104, and 7.1 × 104, respectively, a few important biological issues should be addressed. First, EpCAM and CKs are not expressed in all tumours; thus, such cell isolation strategies may not be suitable for some types of CTCs. Second, CTCs, particularly those with metastatic natures, may undergo the so-called epithelial-to-mesenchymal transition (EMT). These CTCs subsequently reduce the expressions of EpCAM and CKs. This phenomenon could prevent positive selection-based CTC isolation schemes from isolating clinically meaningful CTCs associated with cancer metastases.
[ . . . ]
Furthermore, recent reports have indicated that most CTCs in vivo die out soon after entering blood circulation, leaving few viable CTCs. These physiologically unique, viable CTCs may be associated with subsequent cancer metastases. Recently, a magnetic negative depletion following by the EPISPOT assay was proposed to detect viable CTCs. Ramirez J. M. et al. demonstrated that concentrations of viable CTC (secretion of EpCAM and/or CK19 proteins) serve as an independent prognostic factor for metastatic breast cancer. Thus, another key advantageous feature of the proposed two-step CTC isolation protocol is its ability to harvest viable CTCs with physiological and clinically meaningful characteristics.
[ . . . ]
Similar results have been previously reported, wherein the numbers of EpCAMpos/CD45neg and EpCAMneg/CD45neg cells were significantly higher in blood samples of head-and-neck cancer patients than in those of healthy blood donors. Additionally, the number of EpCAMneg/CD45neg cells were significantly higher in blood samples of metastatic breast cancer patients, and the number of EpCAMneg/CD45neg/CKpos subpopulation cells was significantly associated with poorer overall survival.
[ . . . ]
There are approximately 3–4 × 106 CTCs in blood circulation per one gram of tumour tissue.46 However, only 0.01% of CTCs survive and are capable of forming micro-metastases in distant tissues. Thus, only small cell populations within CTCs are considered responsible for cancer metastases. Analyses of these biologically and clinically meaningful CTCs would likely provide useful information on mechanisms underlying cancer metastases or on suitable therapeutic drugs. To achieve this goal, the isolation of CTCs 
To address this issue, we utilized a 3-D cell culture method to further improve the cell purity of isolated CTCs and to selectively harvest viable CTCs after a negative selection-based CTC isolation process. Recent progress in cell culture techniques, especially the culture of CTCs from blood samples of breast, prostate, colon, and lung cancer patients, has been successfully demonstrated. In these studies, spheroid cell culture models (i.e., a 3-D cell aggregate culture) were used due to a number of advantages. First, sphere formation is a biological feature of stem cells.50 A few types of cancer cells have been recognized to possess characteristic properties of stem cells; these cells are often referred to as cancer stem cells. With similar stem cell properties, CTCs could more effectively survive the challenges of blood circulation and establish cancer metastases. Second, a recent report disclosed that CTC clusters (i.e., CTC aggregates) provide survival advantages in the bloodstream and thus have higher metastatic ability than single CTCs. These advantages of utilizing a spheroid cell culture model for CTC culture would likely preserve viable CTCs.
[ . . . ]
To our knowledge, only one study reporting successful short term culture of head-and-neck CTCs was published last year.62 Arutha Kulasinghe, et al. demonstrated that blood samples with higher number of EpCAMpos CTCs could lead to higher successful rate of culture. The consistent results were also demonstrated in this study. Nevertheless, some different findings were also found in these two studies. First, after 8 days of spheroid cell culture, some CD45pos leukocytes were still fund in cultures in our study. However, this phenomenon was not observed in the work done by Arutha Kulasinghe, et al. further investigations would be required to compare the differences of culture conditions used in these two studies and their influence on the survival of CD45pos leukocytes. Second, comparing to the works published by Arutha Kulasinghe, et al. (CK and EGFR were used to identify CTCs), CK and vimentin were used in our study to comprehensively identify the epithelial and mesenchymal type CTC-related cells. Third, in the study done by Arutha Kulasinghe, et al., the CTCs were successfully cultured in 7/25 (28%) samples. Among them, 3 cases (12%) were cultured using 3-D cell culture model. In our study, the CTC-related cells (CKpos and/or vimentinpos) were successfully cultured in 6/13 (46%) samples in 3-D cell culture model.

In other words, Liao provides explicitly and consistent motivation to apply the 2-step CTC isolation technique to distinguish mesenchymal/metastatic CTC from epithelial CTC using familiar biomarkers.
and qPCR to detect these markers (paras. 0060 & 0072 and Examples 3-4).  In other words, Liao not only explicitly suggests to apply their technique to distinguish metastatic CTCs using familiar EMT markers, even more these markers were routinely employed in the art, including both protein and nucleic acid assays.
	It is also noted that as to claims 14-26, Liao provides motivation to apply such techniques to prognosticate and treat patients: “Therefore, fundamental studies on CTCs have great potential for determining the mechanisms underlying cancer metastasis, which could facilitate the development of therapeutic solutions for cancer care. Moreover, several emerging studies have proposed that CTCs act as a real-time tumour biopsy to be utilized in the selection of therapeutic regimens for each unique cancer patient. For this clinical utility, the responses of CTCs to anti-cancer drugs (e.g., 
	As to the intent to use these assays for personalized medicine, Liao explicitly teaches to do so: “For this clinical utility, the responses of CTCs to anti-cancer drugs (e.g., through cell-based chemosensitivity assays) or CTC gene expression analyses can be used to guide personalized cancer chemotherapy and serve as a clinically important indicator for monitoring long-term therapeutic efficacy. This can provide predictive information for the adjustment of therapeutic schemes throughout the stages of cancer care” (pg. 29339).  This is consistent with what a skilled artisan would have been motivated to do at the time of filing, as is very familiar in the art (see also Raimondi and YANG).
see also Raimondi and YANG).
In sum, the prior art demonstrates that it would have been prima facie obvious to one having ordinary skill in the art to apply the familiar assay of Liao to detect metastatic CTCs using familiar EMT markers with a reasonable expectation of success.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.